Wilkins, C.J.
The plaintiff was a subbidder for resilient flooring work in the new Boston City Hall under Section 9B of the specifications of the general contract, which was awarded to the defendant J. W. Bateson Co., Inc. by the defendant Grovemment Center Commission of the city of Boston. This bill in equity seeks (1) a declaratory *500decree that the low subbid of the defendant M. Frank Higgins Co., Inc. is invalid as matter of law and (2) an order that the commission reject that snbbid as incomplete and not in conformity with Gf. L. c. 149, §§ 44A-44L, as amended, dealing with the award of contracts for public works. The case was heard on agreed facts by a judge of the Superior Court, who ruled that the subbid was valid and in .compliance with Gr. L. c. 149. From a final decree to this effect, the plaintiff appealed.
There was no error. The plaintiff’s grounds of complaint are trifling matters in the printed form for subbid: (1) The omission to fill in “Section 9-B,” the subtrade for which the subbid was submitted, in the sentence reading, “The undersigned proposes to furnish all labor and materials .required for completing, in accordance with the hereinafter described plans, specifications and addenda, all the work specified in Section No. of the specifications and in any plans specified in such section, prepared by The Architects and Engineers for the Boston City Hall . . . for the contract sum of Sixty-One Thousand Seven Hundred Forty-Six and no/oo dollars ($61,746) .... This subbid includes addenda numbered 1, 2, 3, 4, 5, 6, 7, and S.” (Supplied italics show words and figures filled in by subbidder.) “Section 9-B” and the subbidder’s name and address appeared on the envelope in which the subbid was enclosed as required by § 44H, and by the invitation to bid. After the bids were opened, the subbid and the envelope were stapled together. (2) The X-ing out by typewriter of some words or figures immediately below the amount of the contract sum. (3) The omission to fill in “9,” the last in the succession of addenda. There was no reference in that addendum to Section 9-B and resilient flooring work, and nothing to show that addendum 9 affected the price of such work.
These were minor deviations which did not require rejection of the subbid. Chick’s Constr. Co. Inc. v. Wachusett Regional High Sch. Dist. Sch. Comm. 343 Mass. 38, 41, and eases cited. DiMinico & Cincotta, Inc. v. Fire Commr. of Boston, 346 Mass. 766.

Decree affirmed..